EXHIBIT 10.2
















January 8, 2015




Mark Ethier

c/o As Seen on TV, Inc.

14044 Icot Boulevard

Clearwater, FL  33760




Dear Mark:

This letter will confirm the agreement (the "Agreement") that has been reached
with you in connection with the separation of your employment from As Seen On
TV, Inc. (including any of its affiliates and subsidiaries, "ASTV" or the
"Company"), as follows:






1.

Separation from Employment.  



(a)

January 8, 2015 will serve as your official last day of employment with ASTV
(the “Separation Date”).  You agree that your separation will, for purposes of
the employment agreement between you and the Company, as amended and restated as
of August 20, 2014 (your “Employment Agreement”), be treated as a “resignation”
from any and all roles you hold with the Company (other than your role as
Director on the Board of Directors of the Company, which you will retain), and
the Company agrees to treat your separation as an event which qualifies you for
unemployment benefits, should you choose to seek such benefits.  You agree to
cooperate and assist ASTV in the orderly transition of your duties, and to
perform all acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Agreement.



(b)

You will continue serve on the board of directors of As Seen on TV, Inc pursuant
to its terms and conditions. In such capacity, you will be entitled to such
compensation and benefits as paid from time to time to independent directors of
As Seen on TV, Inc.





1










--------------------------------------------------------------------------------



(c)

Regardless of whether you sign this Agreement:




(i)

Your right to continue coverage under the Company's group health plan at your
own expense, pursuant to the statutory scheme commonly known as "COBRA," shall
be governed by applicable law and the terms of the plans and programs, and will
be explained to you in a packet to be sent to you under separate cover,
provided, however, to the extent that you are or become eligible for any
governmental program, now in existence or later enacted, that modifies or covers
any portion of the COBRA premium that you ordinarily would be responsible to
pay, including, without limitation, the American Recovery and Reinvestment Act
of 2009, then your payment of such premiums may be reduced commensurately; and




(ii)

Prior to the Separation Date, you must submit all unpaid business-related
expenses incurred during your employment with the Company, and the Company shall
reimburse you, in accordance with the Company's policies and procedures, within
fifteen (15) business days after the Separation Date.



2.

Separation Payment and Benefits.   



(a)

In consideration of your execution and compliance with the terms and conditions
of this Agreement, and provided that this Agreement becomes effective in
accordance with its terms, the Company shall:



(i)

Pay, or cause to be paid, to you regular biweekly payments in an amount equal to
your current biweekly salary through December 15, 2014, in accordance with
ASTV’s normal payroll schedule, less all amounts required or authorized to be
withheld by law, including all applicable federal, state, and local withholding
taxes; unless you obtain employment elsewhere prior to that date, in which case
payments from ASTV shall cease;



(ii)

Continue your participation in the Company’s health program through January 30,
2015, unless you become eligible for benefits under another plan. Premiums for
your personal coverage through January 30, 2015, will be treated as during the
normal tenure of your employment; and



(iii)

Release you from your covenant not to compete and not to solicit, as set forth
in Section 4(b) of your Employment Agreement; provided, however, that you are
not released from any or all of your confidentiality obligations thereunder.



(iv)

Vest you in, and promptly issue to you, those shares that would have vested upon
the first anniversary of your employment pursuant to your Employment Agreement.





2










--------------------------------------------------------------------------------





3.

Confidentiality; Cooperation.  You agree that this Agreement shall remain
confidential and shall not be disclosed to any person, except (a) to your
immediate family; (b) as may be required for obtaining legal or tax advice; (c)
for the filing of income tax returns; or (d) as may be required by law or in any
proceeding to enforce this Agreement.  In the event of any disclosure to
immediate family or a legal or tax advisor, you shall require any person
receiving such information to maintain its confidentiality.  Nothing contained
in this Agreement shall preclude you from providing truthful testimony or
information pursuant to subpoena, court order or legal process.  You shall
promptly provide the Company with written notice of such subpoena, court order
or legal process so that the Company shall have an opportunity to challenge any
disclosure pursuant to such subpoena, court order or legal process.  You agree
to provide the Company or any of its affiliates with truthful and complete
cooperation in litigation matters arising out of or related to your activities
or duties while employed by the Company, whether or not such matters have
commenced as of the Separation Date.  



4.

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of Florida, without regard to its conflicts of law doctrine.  Any
suit, action or proceeding arising out of or relating to this Agreement may be
instituted only in the Southern District of the State of Florida, United States
of America, or in the absence of jurisdiction, the state courts located in
Pinellas County, Florida, and each party hereto generally and unconditionally
accepts and irrevocably submits to the exclusive jurisdiction of the aforesaid
courts.  Each party irrevocably waives any objection it may have now or
hereafter to the laying of the venue of any such suit, action or proceeding,
including any objection based on the grounds of forum non conveniens, in the
aforesaid courts.



5.

Severability; Waiver.  In the event that any one or more of the provisions of
this Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder hereof will not in any way be
affected or impaired thereby and any such provision or provisions will be
enforced to the fullest extent permitted by law.  You agree that no failure or
delay on the part of the Company in exercising any right, power or remedy it may
have under this Agreement shall operate as a waiver thereof nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.



6.

Counterparts.  This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.



7.

Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Company and you, and supersedes all prior agreements,
representations, discussions, and understandings concerning their subject
matter.  You represent that, in executing this Agreement, you have not relied
upon any representation or statement made by the Company or any other Company
agents or employees, other than those set forth herein, with regard to the
subject matter, basis or effect of this Agreement or otherwise.  This Agreement
may not in any way be amended, modified, or waived except by an agreement in
writing signed by you and a duly authorized representative of the Company.








3










--------------------------------------------------------------------------------

If this Agreement conforms to your understanding and is acceptable to you,
please indicate your agreement by signing and dating the enclosed copy of this
Agreement in the space provided below and returning the executed copy to the
Company.




 

Sincerely,

 

 

 

 

AS SEEN ON TV, INC.

 

 

 

 

By:

/s/ Shad Stastney

 

 

Shad Stastney

 

 

Chief Strategy Officer




ACCEPTED AND AGREED:







/s/ Mark Ethier

 

January 8, 2015

 

Mark Ethier

 

Date

 








4








